Citation Nr: 1520109	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's diabetes mellitus type II is manifested by the need for daily insulin injections and dietary restrictions, without regulation of activities.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in March 2012, sent prior to the December 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for diabetes mellitus, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the December 2012 rating decision on appeal, the Veteran has appealed with respect to the propriety of the initially assigned rating for his diabetes mellitus type II.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his diabetes mellitus was granted by the RO in the December 2012 rating decision, and a 20 percent rating was assigned, effective February 9, 2011.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's available service treatment records, post-service VA  and private treatment records, and Social Security Disability Insurance records have been obtained and considered.  The Board notes that a majority of the Veteran's service treatment records are missing.  In June 2012, the RO made a formal finding of unavailability of the records.  The Veteran was informed of this fact in correspondence dated later that month, and was advised to inform the RO of any alternate sources to locate such records.  Regardless, the Board notes that, as service connection for diabetes has been established with an effective date several years after service separation, such records have no bearing on the initial rating claim decided herein.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in May 2012 and December 2013 in conjunction with the claim decided herein.  The Board notes that he expressed discontent with his May 2012 VA examination, indicating that such was rushed and did not take into consideration his "specific ailments, problems, disabilities or needs."  See January 2013 Notice of Disagreement.  However, the Board notes that such examination included a detailed medical history from the Veteran, including that he has hypoglycemic episodes approximately three times a month, and suffers from high blood sugar approximately 3-4 times per week.  Furthermore, the Veteran was re-examined in December 2013.  The Board finds that both examinations are adequate in order to evaluate the current severity of the Veteran's diabetes mellitus as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran has been assigned an initial 20 percent rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Such rating criteria provides for a 20 percent rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  

VA treatment records dated during the appeal period reflect continuous treatment for the Veteran's diabetes mellitus, to include insulin; however, such are negative for restriction of activities.  

During his May 2012 VA examination, the Veteran reported that he has hypoglycemic episodes approximately three times a month, and suffers from high blood sugar approximately 3-4 times per week.  He stated he had not been hospitalized for any hyperglycemic episodes since 2003.  The Veteran further reported that his diabetes did not negatively impact his current occupation nor did it prevent participation in his hobbies of hunting, fishing, wood working, weight lifting or traveling.  The examiner noted that the Veteran's diabetes was managed by a restricted diet and insulin more than once per day, but did not require regulations of activities as part of the medical management of his disability.  The Veteran visited his diabetic care provider less than two times per month.  Over the past 12 months, he did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  The examiner reported that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus. No additional complications from diabetes were noted.  The examiner found no functional impact on the Veteran's ability to work; indeed, the Veteran reported part-time work but that he was planning on quitting due to problems unrelated to his diabetes.

In December 2013, the Veteran underwent another VA examination.  The examiner noted that the Veteran's medical management of his diabetes required more than one insulin injection per day, but did not require regulation of activities.  The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemia.  Over the past 12 months, he did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  The examiner reported that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  It was noted that the Veteran had diabetic nephropathy.  The examiner found that the Veteran's diabetes did not impact his ability to work.  The examiner additionally noted complaints related to the Veteran's peripheral neuropathy, which was also being examined, and that the Veteran described that he had to leave his job because he physically could not perform any tasks and that he uses a walker or cane.

In this case, the evidence reflects that the Veteran has required insulin injections and restricted diet throughout the appeal period.  However, in addressing the third criterion for a higher rating, specifically a 40 percent disability rating, the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20440, 20446 (May 7, 1996) (defining regulation of activities as used by VA in Diagnostic Code 7913).  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.  

In this regard, none of the medical records show that restriction of activities has been prescribed by any of Veteran's treatment providers.  Furthermore, the May 2012 and December 2013 VA examiners specifically found that there was no such restriction in place.  The Veteran has reported that he has to be physically active, see January 2013 and March 2013 statements, but also that his primary care physician, Dr. M, told him he was restricted in all physical activities, see July 2013 statement.  The Board notes that records from Dr. M do not state that the Veteran has been prescribed a restriction of activities, and, again, the May 2012 and December 2013 VA examiners made a specific finding that regulation of activities was not required.   The Board finds this objective medical evidence to be more probative than the Veteran's statements.  The Veteran has also asserted that he self-treats for hypoglycemic episodes, for which he has previously been hospitalized twice, and has previously had two cases of blood poisoning due to diabetes.  See July 2013 statement.  However, evidence relevant to the appeal period does not show findings which would warrant an initial rating in excess of 20 percent.  

The Board further finds that the Veteran is not entitled to a 60 or 100 percent disability rating for his diabetes mellitus.  The Veteran has not the requirements of restricted diet, insulin, and restriction of activities under a 40 percent rating.  Additionally, the criteria for Diagnostic Code 7913 are successive and not variable, as the assignment of higher ratings require that elements from the lower ratings are met.  Diagnostic Code 7913 successively builds on the treatment requirement and number of recurring episodes of severe symptoms necessary for a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (finding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (holding that under 38 C.F.R. § 4.7 when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; however, 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  As such, a disability rating in excess of 40 percent for diabetes mellitus is not warranted at any point during the appeal period.

Additionally, the Board has considered whether the Veteran has any diabetes-related complications that would warrant separate compensable ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board notes that he is already separately service-connected and rated for nephropathy with hypertension, bilateral hearing loss, and tinnitus, all deemed related to his diabetes.  He is also seeking service connection for bilateral upper and lower peripheral neuropathy-remanded by the Board below-and has a claim pending at the RO for erectile dysfunction secondary to diabetes.  No other diabetic complications are evidenced in the Veteran's medical records.  Therefore, the Board concludes that the Veteran does not have any other diabetes-related complications that would warrant separate compensable ratings.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his diabetes mellitus and notes that he is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's diabetes mellitus.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected diabetes mellitus.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus type II; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his diabetes mellitus is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the severity of the diabetes mellitus as a whole, to include consideration of treatment required, such as that of daily insulin injections and the necessity of frequent regular medical care by a diabetic care provider, and allows for separate ratings for diabetic complications.  Again, the Veteran has already been separately service-connected for nephropathy with hypertension, bilateral hearing loss, and tinnitus, based on his diabetes, and he is currently seeking service connection for bilateral upper and lower peripheral neuropathy (remanded by the Board herein) and has a claim pending at the RO for erectile dysfunction secondary to diabetes.  In addition, the Veteran has not asserted symptoms not contemplated by the rating schedule in connection with his claim.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the appeal does not involve evaluation of multiple service-connected disabilities; however, the Board notes that the Veteran's other service-connected disabilities have been awarded as secondary to diabetes mellitus.  As such, the Board has considered the Veteran's other disabilities of nephropathy with hypertension, bilateral hearing loss, and tinnitus; even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected diabetes mellitus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a November 2013 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for his diabetes mellitus type II for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus type II is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for bilateral peripheral neuropathy of the upper and lower extremities, which he believes is due to his military service, or, in the alternative, secondary to his diabetes mellitus type II.  In regard to the former theory, the Veteran has alleged that his peripheral neuropathy had its onset within six weeks after service separation, and that such is due to herbicide exposure.  VA has conceded exposure to herbicides based on his service with the 1st Battalion, 4th Marines, which likely went ashore in Vietnam rescuing refugees.

Medical evidence of record shows that the Veteran's peripheral neuropathy had its onset prior to his diabetes.  The Veteran has variously reported the onset of his neuropathy as being within 6 weeks of service separation, as mentioned above, and during the 1990s; however, medical evidence first shows a diagnosis of such in the late 1990s.

The Board notes that there is conflicting evidence of record regarding the etiology of the Veteran's peripheral neuropathy.  Such has been attributed to his diabetes or genetics, and his nonservice-connected spinal disease/fracture has also been thought to have contributed as well.  In particular, a May 2102 VA examiner found that the Veteran's neuropathy was not related to or aggravated by his diabetes based on his symptoms and medical history, but noted that his history of severe degenerative disc disease and a compression fracture can also cause sensory loss.  A May 2013 VA treatment note indicates that the Veteran's chronic sensorimotor neuropathy is suggestive of HSMN (Hereditary Sensory and Motor Neuropathy) but without a family history.  Upon further testing, the clinician, in July 2013 VA treatment noted that the Veteran "most likely (has) severe diabetic neuropathy."  A December 2013 VA examination, requested to resolve the conflicting evidence, states that the Veteran has idiopathic neuropathy of the hereditary type.  In making such a determination, the December 2013 examiner cited past medical evidence, including an April 2006 note which stated "He had developed progressive weakness of his legs and of his hands, and I saw him actually in consultation in 1996, at which time he had a progressive demyelinating neuropathy, inherited type, of Charcot-Marie-Tooth variety.  His sister had the same disorder."

While a majority of the Veteran's service treatment records are missing, his March 1974 service entrance examination is of record.  His neurological system was evaluated as clinically normal and he did not report a history of peripheral neuropathy.

During the pendency of this appeal, VA regulations with respect to claims of service connection for peripheral neuropathy for individuals with Vietnam service were amended.  Specifically, the definition of peripheral neuropathy for presumptive service connection based on exposure to herbicides was changed from acute to early onset.  See 78 Fed. Reg. 54736 (Sept. 6, 2013).  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

Here, the Board finds an addendum opinion is required as there is no medical opinion of record addressing whether the Veteran's peripheral neuropathy is a congenital/developmental defect or whether such is due to herbicide exposure.  As these additional inquiries may impact medical conclusions regarding a relationship between the Veteran's peripheral neuropathy and his diabetes, the Board also seeks a complete opinion which addresses whether, depending on the nature of the Veteran's peripheral neuropathy, such is caused by or aggravated by his diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed bilateral upper and lower peripheral neuropathy.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is asked to identify the type of peripheral neuropathy present in the Veteran, and whether such is present bilaterally, in the upper and lower extremities.

If Hereditary Sensory and Motor Neuropathy/Charcot-Marie-Tooth disease is diagnosed:

(A)  The examiner should state whether such condition(s) constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed peripheral neuropathy is considered a defect, was there additional disability due to disease or injury, to include herbicide exposure, superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii)  If the Veteran's diagnosed peripheral neuropathy is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

For all other diagnosed types of peripheral neuropathy:

(B)  Is there is clear and unmistakable evidence that the disorder pre-existed service?  

 (i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's acknowledged in-service exposure to herbicides.

(C)  The examiner should also offer an opinion as to whether the Veteran's peripheral neuropathy is caused or aggravated by his service-connected diabetes mellitus type II.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the peripheral neuropathy before the onset of the aggravation. 

(D)  The examiner should further consider whether the Veteran developed peripheral neuropathy within one year of his last exposure to herbicides.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran developed peripheral neuropathy within one year after May 7, 1975, the end of the Vietnam Era, and, if so, to describe the manifestations.  

All opinions expressed should be accompanied by supporting rationale. The opinions should be based on examination findings, historical records, and medical principles.  In offering the opinions, the examiner must consider the full record. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


